8/24/2020                            Scary Fox Mail
                    Case 3:20-cv-00133-JCH          - Deposition of
                                                Document            K. Raghavan
                                                                 148-3          in Madej
                                                                            Filed        v. Yale Univ
                                                                                    08/24/20          et al. 1 of 3
                                                                                                    Page


                                                                                          Jakub Madej <j.madej@lawsheet.com>



  Deposition of K. Raghavan in Madej v. Yale Univ et al.
  Jakub Madej <j.madej@lawsheet.com>                                                                 Mon, Aug 24, 2020 at 1:24 PM
  To: Pat Noonan <PNoonan@ddnctlaw.com>
  Cc: Haley Kim <haley.kim@lawsheet.com>

    Dear Patrick,

    For the record, please be advised of the following in regards to your previous email:

    1. Mr. Raghavan will be deposed precisely to learn what he knows, and what he does not know. Facially, his role was
    relevant within the meaning of Rule 26. Your unilateral declarations of professed 'lack of knowledge' are unhelpful and
    worthless; unless supported by Mr. Raghavan's affidavit, I will disregard these statements. If Mr. Raghavan furnishes an
    affidavit certifying that he has never attended any meetings of the Committee, I will be more likely to forego his deposition
    and only seek reimbursement for fees incurred at the no-show deposition last Monday.

    2. If Mr. Raghavan fails to appear without an earlier agreement or the Court's ruling, and so does one other party whose
    deposition was properly noticed, I will simply seek an entry of default judgment. I expect you and Mr. Raghavan on
    September 1, as provided in the deposition notice. As I stated in the letter you previously received, I am happy to
    reschedule this deposition for another date the same week. I have never received a response to this letter from you. I
    can only interpret your statements about health problems as implausible excuses after securing a witness's
    noncompliance.

    3. I am sympathetic to all personal issues you may be experiencing. I trust that, to the extent they impact this case,
    you will be able to suggest a reasonable alternative for every obligation you seek to modify. Otherwise, I prefer not to,
    and will not, dwell into your private life. I ask that you do the same.

    4. All other discovery obligations from my client's side were fully complied with. Please note that in April you
    requested all information that would be included in initial disclosures via interrogatories. You were served responses
    under oath. If you wish to receive separate initial disclosures, I will ensure you receive them within a week.

    I appreciate your comments as to how discovery is conducted. Please rest assured that I am thankful for your advice.

    Best,
    Jakub

    --
    Jakub Madej
    1700 Santa Fe Avenue #845 | Long Beach, CA 90813
    415 Boston Post Rd 3-1102 | Milford, CT 06460
    Phone: (203) 928-8486 | Fax: (203) 902-0070
    Email: j.madej@lawsheet.com | Website: www.lawsheet.com
    Click to schedule a meet-and-confer

    This email may contain confidential or privileged information that are legally protected from disclosure. If you are not the
    intended recipient of this message or their agent, you must not use, disseminate, copy, or store this message or its
    attachments.


    On Wed, Aug 19, 2020 at 11:03 PM Pat Noonan <PNoonan@ddnctlaw.com> wrote:

      Hi Jakub,

               Neither I nor Mr. Raghavan will be appearing for a deposition in person on September 1 or at any other time.
      As I have told you before you mailed (not served) your notice of deposition to Mr. Raghavan, I will not participate in
      person in any deposition at this point in time in order to protect my health and that of my wife, who is immune-
      compromised. I have been struggling with a persistent respiratory illness for eight months, and it now appears that
      surgery is necessary. The surgery has not yet been scheduled, but is likely to be performed in the next two weeks.
      Therefore I can’t agree to a date at this point for any deposition. Furthermore, as you know, Mr. Raghavan has no
https://mail.google.com/mail/u/0?ik=defacd363b&view=pt&search=all&permmsgid=msg-a%3Ar7993676084052481011&dsqt=1&simpl=msg-a%3Ar79…   1/3
8/24/2020                               Scary Fox Mail
                       Case 3:20-cv-00133-JCH          - Deposition of
                                                   Document            K. Raghavan
                                                                    148-3          in Madej
                                                                               Filed        v. Yale Univ
                                                                                       08/24/20          et al. 2 of 3
                                                                                                       Page
      information relevant to any claim or defense in this matter. He is a student member of CHAS who recused himself from
      this matter because he knows you. Accordingly, he did not participate in the discussions relating to your petition to
      have the involuntary withdrawal lifted. Since there is no reason to take his deposition, I object to you requiring him to
      set aside seven hours to answer questions which he is unable to answer.

                In addition to the foregoing, as Judge Hall previously observed and as I have informed you, it is customary to
      conduct document discovery before depositions are taken. This makes the deposition more focused. You have failed
      to fully comply with my discovery requests; and you have failed to comply at all with your obligation to provide the Initial
      Disclosures in this case. I object to scheduling any deposition until you have fully complied with your all of your
      discovery obligations. Please let me know when you plan to fully comply, and then we can discuss a deposition
      schedule (including your deposition) by Zoom.

                 Pat

      Patrick M. Noonan

      Donahue, Durham & Noonan, P.C.

      741 Boston Post Road

      Guilford, CT 06437

      (203)457-5209(direct)

      (203)314-4562(cell)

      (203)458-9168(office)




      From: Jakub Madej <j.madej@lawsheet.com>
      Sent: Tuesday, August 18, 2020 3:14 PM
      To: Pat Noonan <PNoonan@ddnctlaw.com>
      Cc: h.kim@lawsheet.com
      Subject: Deposition of K. Raghavan in Madej v. Yale Univ et al.



      Dear Patrick,



      Please find the letter attached.



      Regards,

      Jakub



      --

      Jakub Madej

      1700 Santa Fe Avenue #845 | Long Beach, CA 90813

      415 Boston Post Rd 3-1102 | Milford, CT 06460

      Phone: (203) 928-8486 | Fax: (203) 902-0070

      Email: j.madej@lawsheet.com | Website: www.lawsheet.com

      Click to schedule a meet-and-confer


https://mail.google.com/mail/u/0?ik=defacd363b&view=pt&search=all&permmsgid=msg-a%3Ar7993676084052481011&dsqt=1&simpl=msg-a%3Ar79…   2/3
8/24/2020                            Scary Fox Mail
                    Case 3:20-cv-00133-JCH          - Deposition of
                                                Document            K. Raghavan
                                                                 148-3          in Madej
                                                                            Filed        v. Yale Univ
                                                                                    08/24/20          et al. 3 of 3
                                                                                                    Page
      This email may contain confidential or privileged information that are legally protected from disclosure. If you are not
      the intended recipient of this message or their agent, you must not use, disseminate, copy, or store this message or its
      attachments.

            data:image/gif;base64,R0lGODlhAQABAIAAAAAAAP///yH5BAEAAAAALAAAAAABAAEAAAIBRAA7
            https://mailtrack.io/trace/mail/32d1832165fec16663e3ddcfb640dc079ece5f0d.png?u=5443229




https://mail.google.com/mail/u/0?ik=defacd363b&view=pt&search=all&permmsgid=msg-a%3Ar7993676084052481011&dsqt=1&simpl=msg-a%3Ar79…   3/3
